COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


CITY OF RICHMOND SCHOOL BOARD
 AND TRIGON ADMINISTRATORS
                                                MEMORANDUM OPINION *
v.   Record No. 0649-98-2                            PER CURIAM
                                                  AUGUST 25, 1998
JOAN E. JONES


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (M. Janet Palmer; Wilder & Gregory, on
            brief), for appellants.
            (Ruth E. Nathanson; Marks & Harrison, on
            brief), for appellee.



     City of Richmond School Board ("employer") contends that the

Workers' Compensation Commission ("commission") erred in finding

that Joan E. Jones ("claimant") proved that her post-February 7,

1997 disability was causally related to her compensable November

13, 1995 injury by accident.    Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      In

granting claimant's change-in-condition application, the

commission found as follows:
               The Deputy Commissioner weighed the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          inconsistencies in the medical evidence and
          the testimony and found the claimant was not
          a credible witness. Upon Review, we do not
          find the inconsistencies significant with
          regard to the determination of causation.
          The claimant testified, and the medical
          records confirm, that she suffered ongoing
          back pain following her return to work after
          the industrial accident. She denied injury
          resulting from a second motor vehicle
          accident which occurred in March, 1997.
          Although we discount Dr. [Walton M.] Belle's
          opinion regarding causation because he did
          not know about the second accident, we find
          Dr. [Ralph E.] Hagan's reports support a
          finding that the claimant's disability
          beginning February 7, 1997 resulted from the
          industrial accident.

           *      *      *      *      *      *       *
          [W]e find the second accident did not
          materially change the claimant's symptoms
          from the previous industrial accident. The
          facts indicate that if the funeral accident
          exacerbated the claimant's back condition,
          the aggravation was mild and insufficient to
          justify a finding that the claimant's back
          problems are not related to [sic] industrial
          accident.


(Citations omitted.).

     Employer contends that the commission erred in reversing the

deputy commissioner's credibility determination.    However,

"[w]hen the deputy commissioner makes an explicit finding of

credibility based upon a witness' demeanor or appearance at the

hearing, the commission may reverse that factual finding when it

articulates a basis for its different conclusion that is

supported by credible evidence."     Bullion Hollow Enters., Inc. v.
Lane, 14 Va. App. 725, 728, 418 S.E.2d 904, 907 (1992).

     Here, the commission clearly articulated its reasons for



                               -2-
reversing the deputy commissioner's credibility determination.

Moreover, the commission's findings are supported by credible

evidence, and are therefore, conclusive and binding on appeal.

See Ross Laboratories v. Barbour, 13 Va. App. 373, 377-78, 412

S.E.2d 205, 208 (1991).

     Claimant's testimony, along with the medical records and

opinions of Dr. Hagan, constitutes credible evidence to support

the commission's finding that claimant proved that her

post-February 7, 1997 disability was causally related to her

compensable industrial accident.    Based upon claimant's

testimony, the commission could reasonably infer that although

Dr. Hagan mistakenly recorded an incorrect date for the second

accident, he was fully aware of it and, yet, did not relate

claimant's post-February 7, 1997 disability to that second

accident.   "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed on appeal."     Hawks v. Henrico County Sch.
Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                -3-